127 U.S. 563 (1888)
FLOWER
v.
DETROIT.
No. 203.
Supreme Court of United States.
Argued April 3, 1888.
Decided May 14, 1888.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MICHIGAN.
Mr. Edward J. Hill for appellants.
Mr. George L. Roberts for appellees.
MR. JUSTICE BLATCHFORD delivered the opinion of the court.
This is a suit in equity, brought in the Circuit Court of the United States for the Eastern District of Michigan, by James *564 Flower, Thomas Flower, and George Flower, against the City of Detroit, the Fire Commission of the City of Detroit, Benjamin Vernon, president thereof, and the Board of Water Commissioners of the City of Detroit, for the infringement of reissued letters patent No. 6990, granted March 14, 1876, on an application filed February 17, 1876, to Thomas R. Bailey, Jr., for an "improvement in hydrants," the original patent, No. 75,344, having been granted to said Bailey, March 10, 1868. Among the defences set up in the answer, it was alleged that new matter, not constituting any substantial part of the alleged invention upon which the original patent was granted, was introduced into the specification of the reissue, and that the reissue is not for the same invention as the original patent, and is void.
The specifications and claims of the original and of the reissue are here placed side by side in parallel columns, the parts in each which are not found in the other being in italic.


          Original.                                Reissue.
  "To all whom it may concern:            "To all whom it may concern:
    Be it known that I, T.R.                  Be it known that I, T.R.
  Bailey, Jr., of Lockport, in              Bailey, Jr., of Lockport, in
  the county of Niagara, and                the county of Niagara, and
  State of New York, have invented          State of New York, have invented
  a new and improved                        a new and improved
  hydrant fire-plug; and I do               hydrant fire-plug; and I do
  hereby declare that the following         hereby declare the following
  is a full, clear and exact                to be a full, clear and exact
  description thereof, which will           description thereof, which will
  enable those skilled in the art           enable others skilled in the art
  to make and use the same,                 to which my invention relates
  reference being had to the accompanying   to make and use the same,
  drawings, forming                         reference being had to the accompanying
  part of this specification.               drawing, which
                                            forms a part of this specification.
    This invention relates to a               This invention relates to



*565
  new and improved method of                improvements in the construction
  constructing fire-plugs or hydrants;      of fire-plugs or hydrants.
  and the invention consists
  in operating a cylinder-valve
  in a suitable case, and in
  the arrangement and combination
  of parts connected therewith,
  as hereinafter described.
         Figure 1 represents a longitudinal        In the drawing, Figure 1
  central section of the                    represents a longitudinal central
  hydrant, showing the parts of             section of a hydrant according
  which it is composed and the              to my invention;
  manner of their arrangement.                Fig. 2, a cross-section of the
  Fig. 2 is a cross-section of Fig.         same through lines x x of
  1 through the line x x.                   Fig. 1.
         Similar letters of reference
  indicate corresponding parts.
                                                      My invention consists in the
                                            following parts and combinations,
                                            as hereinafter specified
                                            and claimed, wherein
         A represents the hydrant-tube,            A represents the hydrant-tube,
  from which the water is                   from which water is discharged.
  discharged. B is the horizontal           B is the horizontal
  section which is connected                section which is connected
  with the `water-main,' and                with the water-main, and
  which forms the valve-chamber             which may form the valve-chamber.
         C is a loose casing around                C is a loose movable casing
  the hydrant-tube, for protecting          around the hydrant-tube. D
  the tube from dirt, etc. D                is the cylinder-valve, having
  is the cylinder-valve, which              its seat at its lower end, upon
  has its seat at its lower end,            suitable elastic packing, secured
  on elastic or leather packing,            in a groove, as shown at
  secured in a groove, as seen in           a. E is a rod, having a screw
  the drawing at a. E is a rod,             thread on its upper end, by
  having a screw thread on its              which the valve is operated.
  upper end, by which the valve             F is a sleeve-nut engaged with



*566
  is operated. F is a sleeve-nut,           the screw-nut on the rod E,
  which engages with the screw              lifting and lowering said rod
  on the rod, raising and lowering          as the nut is turned one way
  it as the nut is turned.                  or another. This nut is turned
  This nut is turned by a wrench            by a wrench or crank, or other
  on the head G.                            suitable device on the head G.
    The sleeve-nut is secured in              The sleeve-nut is screwed in
  the cap of the hydrant by a               the cap of the hydrant by a
  collar, and packing under the             collar, and packing under the
  hollow cylinder stuffing-box              hollow cylinder stuffing-box
  H, as seen in the drawing. J              H. J is a yoke, which is attached
  is a yoke, which is attached              to the rod E by a set-screw,
  to the rod E by a set-screw,              or its equivalent, and it
  and which is secured in the               is screwed in the tube A, and
  tube A, and prevented from                prevented from turning, as it
  turning, as it moves up and               moves up and down, by projecting
  down, by projecting lugs, as              lugs, as shown in detail
  seen in Fig. 2; and it will be            at Fig. 2. It will be noticed
  seen that the arrangement is              that the arrangement is such
  such that the rod and valve               that the rod and valve may
  may be raised and lowered                 be raised and lowered without
  without being rotated. This               being rotated, thus securing a
  secures a uniform and perfect             uniform and perfect bearing
  bearing of the valve on its               of the valve on its seat, the
  seat, the packing a remaining             packing a remaining undisturbed.
  undisturbed.
    Provision is made for the                 Provision is made for the
  discharge of the waste water              discharge of the waste water
  by an orifice beneath the valve           by an orifice, f, beneath the
  D, marked f, which orifice is             valve D, which orifice is
  opened and closed by a valve              opened and closed by a valve
  marked g, as seen in the drawing.         g. A wing h is provided upon
  h is a wing on the top                    the top of this valve.
  of this valve.
    As the cylinder-valve D descends          As the cylinder-valve D descends,
  the angular flange i on                   the angular flange i on
  its inside strikes the wing h             its inside, striking the wing h,
  and raises the valve, as seen             raises the valve, as shown in



*567
  in the drawing, thus allowing             the drawing, and allows any
  any water which may remain                water which may remain in
  in the hydrant to escape                  the hydrant to escape down
  through the orifice f and aperture        through the orifice f and aperture
  k. It will be thus seen                   K, thus preventing any
  that no water will be left in             retention of water above the
  the hydrant to freeze in cold             freezing level.
  weather.
         The tube A is secured to                  The tube A' is secured to
  the horizontal section B by a             the horizontal section B by a
  ring-nut, m, which contains               ring-nut, m, which contains
  recesses for packing-rings around         recesses for packing-rings around
  the valve, as seen at n n.                the valve, as shown at
  Packing around the valve is               n. Packing about the valve
  secured by another ring-nut               is also secured by another ring-nut
  o, and also under the end of              o, and also under the end
  the tube A, as seen in the                of the tube A, as shown in the
  drawing.                                  drawings.
         P represents the discharge-pipe,          P represents the discharge-pipe,
  with a screw for the attachment           with a screw for the attachment
  of the hose, and a                        of the hose, and a
  cap-piece for covering the pipe           cap-piece for covering the pipe
  when the hydrant is not in                when the hydrant is not in
  use.                                      use.
                                                    It will be observed that the
                                            casing C loosely rests upon the
                                            main B, or upon a branch projecting
                                            upward from the same.
                                            This casing extends upward,
                                            enveloping the main portion
                                            of the water-pipe A, at least
                                            that portion which is subterranean.
                                            Said casing extends
                                            upwards and fits loosely about
                                            the plug or hydrant at the portion
                                            A'. Above the upper terminus
                                            of the casing C is provided
                                            the bead a upon the



*568
                                            hydrant proper. Sufficient
                                            space is left between the bead a
                                            and the upper terminus of the
                                            casing C to permit of sufficient
                                            up-and-down play of the said
                                            casing C, for the purpose
                                            which will hereafter more
                                            fully appear. This distance
                                            between the bead and casing
                                            may be adjusted to any desired
                                            distance, thus lengthening or
                                            shortening it, by means of its
                                            screw attachment at its base.
                                              The main function of the
                                            casing C is to prevent derangement
                                            of parts during cold
                                            weather by the ground alternately
                                            freezing and thawing
                                            around the hydrant or plug.
                                            This process of freezing causes
                                            the surrounding earth, by its
                                            expansion, to lift or upheave,
                                            and thus be liable to derange
                                            the hydrant or plug. This upheaval
                                            or movement is received
                                            by the casing C, which, by its
                                            capability of sliding loosely up
                                            and down, will accommodate
                                            the upheaval of the earth above
                                            mentioned, without any liability
                                            to derange the plug or
                                            hydrant. This is the chief
                                            function of the casing C, although
                                            it likewise serves the
                                            purpose of protection to the
                                            water-pipe A.
     Having thus described my                 What I claim is 
  invention, I claim as new and



*569
  desire to secure by Letters
  Patent 
         1. A hydrant or water plug,               1. In combination with a
  constructed substantially as              hydrant or fire-plug, a detached
  shown and described,  that is            and surrounding casing C,
  to say, with the parts A and B            said casing adapted to have an
  connected together, as shown,             independent up-and-down motion
                                            sufficient to receive the
                                            entire movement imparted by
                                            the upheaval of the surrounding
                                            earth by freezing, without
                                            derangement or disturbance of
                                            the hydrant or plug proper,
                                            substantially as shown.
       and with a cylinder-valve and               2. In combination with a
  a waste-water valve connected             hydrant or fire-plug pipe A,
  and operated in combination               the supply-pipe B, and cylinder-valve
  substantially as herein specified.        and waste-valve,
                                            connected and operated substantially
                                            as herein shown and
                                            described.
         2. The arrangement of the                 3. The combination of the
  parts A, B, valve D, case C,              hydrant or fire-plug pipe A,
  and stuffing-box H, as herein             supply-pipe B, valve D, casing
  described, for the purpose specified."    C, and stuffing-box H, substantially
                                            as and for the purpose
                                            shown."

The drawings of the original and of the reissue are also here [see next page] placed side by side:
The material difference between the descriptive parts of the two specifications is that, in the reissue, it is stated that the casing C is movable, and that sufficient space is left between the bead a upon the hydrant proper, and the upper terminus of the casing C, to permit of sufficient up-and-down play of the casing C to allow it to slide loosely up and down, to accommodate the upward and downward movement of the earth during the process of freezing and thawing, without any
*570 
liability to derange the plug or hydrant. The casing could not thus slide loosely up and down, unless sufficient space were left between the bead a and the upper terminus of the casing. No suggestion of such arrangement is found in the specification of the original patent, and the drawing of that patent shows no space between the upper terminus of the casing and *571 the bead or flange above it. This is new matter introduced into the specification of the reissue, contrary to the express inhibition of § 4916 of the Revised Statutes.
Claim 1 of the reissue is for an invention not indicated or suggested in the original patent, namely, the independent up-and-down motion of the casing. In addition to this, the drawing of the original patent shows a close contact between the top of the casing and the bead or flange above it, so as absolutely to forbid any such independent up-and-down motion of the casing as is covered by the first claim of the reissue, while the drawing, Figure 1, of the reissue, shows a sufficient space between the top of the casing and the bead or flange above it to admit of such independent up-and-down motion.
Issue having been joined, proofs were taken on both sides, and the Circuit Court entered a decree dismissing the bill, from which the plaintiffs have appealed. Its opinion accompanies the record, and is reported in 22 Fed. Rep. 292. It held that the reissued patent was invalid, as matter of law, upon a comparison of the original with the reissue. We concur in this view.
It is sought to sustain the validity of the reissue by attempting to show that the model filed in the Patent Office with the original application exhibited the invention covered by the first claim of the reissue. It is doubtful whether that fact is satisfactorily established. But, irrespective of this, the case falls directly within the recent decision of this court in Parker & Whipple Co. v. Yale Clock Co., 123 U.S. 87. It was held in that case, that what was suggested in the original specification, drawings, or patent office model is not to be considered as a part of the invention intended to have been covered by the original patent, unless it can be seen from a comparison of the two patents that the invention which the original patent was intended to cover embraced the things thus suggested or indicated in the original specification, drawings, or patent office model, and unless the original specification indicated that those things were embraced in the invention intended to have been secured by the original patent. (See, also, Hoskin v. Fisher, 125 U.S. 217.) In the present *572 case, it cannot be seen from a comparison of the two patents that the original specification indicated that what is covered by the first claim of the reissue was intended to have been secured by the original.
In the present case, also, the reissue was not applied for until nearly eight years after the original patent was granted, and the reissue was taken with the manifest intention of covering, by an enlarged claim, structures which in the meantime had gone into extensive public use, and which were not covered by any claim of the original patent.
Infringement is alleged only of claims 1 and 3 of the reissue. As to the casing C of the third claim, it cannot, any more than the casing C of the first claim, be held to cover a casing which has the independent up-and-down motion referred to. Such casing must be construed to be the casing exhibited in the drawing annexed to the original patent, that is, one in which the up-and-down play is restricted by the overlapping bead or flange. On any other construction, claim 3 is an unlawful expansion, in regard to the casing, of what is found in the original patent. In addition to this, if the casing of claim 3 is only a casing which has no end play, it is anticipated by what is shown in letters patent No. 19,206, granted to Race and Mathews, January 26, 1858, which patent was the subject of the decision of this court in Mathews v. Machine Co., 105 U.S. 54.
The decree of the Circuit Court is affirmed.